The Honorable Eddy R. Easley Prosecuting Attorney Seventh Judicial District 215 East Highland, Suite 4 Malvern, AR 72104
Dear Mr. Easley:
I am writing in response to your request for my opinion on several questions arising from the following reported facts:
  In the May 2002 Hot Spring County Democratic preferential primary election there was a contested election for justice of the peace and a seat on the quorum court. There was not and is not now any Independent or Republican candidate for the position.
  The incumbent lost the race for the position by a 299-244 vote and then filed suit in the Hot Spring County Circuit Court to have the certification of the results of the election set aside and was joined by an intervenor who was not allowed to vote in the race.
  A hearing was held on this matter and the court found that the names of these candidates did not appear on the ballots of a substantial number of voters in the election, thus these particular voters have been dis[en]franchised. Consequently, the court set the results of the election aside.
These events have prompted you to pose two questions that I will paraphrase as follows:
  1. In light of the fact that the Hot Spring County Circuit Court has set aside the results of the May 2002 preferential primary election for a seat on the quorum court, would it be appropriate to conduct a special election to determine the winner of the contested seat?
  2. In the event it is not proper to call a special election, which candidate will hold the seat on the quorum court after the current term ends (12/31/02)?
RESPONSE
I regret that I am unable to answer your questions, which my inquiries reveal concern a matter that is the subject of pending litigation. This office has long avoided comment on any matters that are under current consideration by the judiciary. Please let me know if I can be of assistance in any other respect.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh